DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, methods of making a magnesium-based alloy component (Claims 1-16) in the reply filed on September 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse in the reply filed on September 7, 2022.

Claim Interpretation
Claims 1, 6, 8, 10, and 14 recite quantities modified by the word ”about”. As the specifications does not provide explicit ranges for variation of each individual quantity modified by “about”, in view of paragraph [0043] of the present disclosure, quantities modified by “about” will be interpreted to encompass a variation of within 5% of the recited numerical value, as a variation of 5% is the broadest range stated in the specification and is therefore the broadest reasonable interpretation in view of the specification.
As each of claim 1 and claim 10 recites a specific strain rate for the second deformation process, claims 1 and 10 set forth rates at which deformation occurs; therefore, the limitations “high-speed rolling” and “high-speed forging” recited in claims 4 and 11 for the second deforming process will be interpreted as a process of rolling or forging respectively at the recited strain rate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both independent claim 1 and independent claim 10, the term “substantially free of cracking” in the last line of claim 1 and the last line of claim 10 is a relative term which renders the claim indefinite. The term “substantially free of cracking” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Within the specification, paragraph [0059] states “[t]he term ‘substantially free’ as referred to herein means that while minor microscale cracking may occur, significant cracking defects are absent in the component after high-strain deforming to the extent that undesirable physical properties and limitations attendant with the presence of macroscale cracks are avoided (e.g., loss of strength, failure and damage, and the like).”; however, the terms “minor microscale cracking”, “significant cracking defects”, and “undesirable physical properties and limitations” are themselves subjective  terms lacking an objective standard, and “loss of strength, failure and damage, and the like” suggests that other results which are not sated meet “undesirable physical properties”. See MPEP 2735.05(b) and 2713.05(d). It is not clear in view of the specification what degree of cracking is or is not encompassed by “substantially free of cracking”.
Claims 2-9 are rejected under 35 USC 112(b) because they depend on claim 1, and claims 11-16 are rejected under 35 USC 112(b) because they depend on claim 10.
Regarding claim 7 and claim 13, the term “dynamic recrystallization in the plurality of domains is minimized” in claim 7 and “static crystallization in the plurality of domains is minimized” in claim 13 are relative terms which render the claim indefinite. The extent at which recrystallization is considered “minimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “minimized” requires knowledge of an absolute minimum value which is a variable which could depend on any of composition, processing, or personal, subjective tolerance. Absent such minimum value, it is not clear to what extent recrystallization is permitted in either claim 7  or claim 13. See MPEP 2173.05(b), particularly 2173.05(b)(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edick (US20160263288) in view of Decker (US 20120305145). Edick is an earlier published family member of US10589005 cited in the IDS dated January 17, 2022.
Regarding claim 1, Edick discloses a method of making a magnesium-based alloy component [0002], [0017], [0034]. Edick discloses treating a casting comprising a magnesium-based alloy [0017] to a first deforming process in an environment having a temperature of between 250° C. and 400° C [0020], [0037] which lies within the claimed temperature range of greater than or equal to about 250°C to less than or equal to about 450°C. The first deformation process disclosed by Edick must necessarily form some intermediate article which meets the broadest reasonable interpretation of a preform. Edick discloses that the magnesium-based alloy has a composition comprising at least one rare earth metal [0007], [0022] and further comprises aluminum, zinc, and manganese [0011], [0015], [0027]. Edick discloses embodiments in which up to 0.3 weight percent manganese is present [0015], [0040], which overlaps the claimed amount of manganese; Edick discloses a rare earth metal element at between 0.5 and 5.0 weight percent [0010], and specifically 0.6 to 1.5% or the rare earth metal neodymium [0015] [0032] which lies entirely within the claimed range; Edick discloses between 0.1 and 3.0 weight percent zinc [0015], [0032] which is within the claimed range for zinc, and Edick discloses  a balance of magnesium [0015], [0022]. The composition disclosed by Edick is broadly open to unspecified amounts of aluminum, and Edick presents aluminum as alternative to or in combination with zinc and manganese ([0011], [0027], [0042], claim 7); therefore, the  alloy composition suggested by Edick ([0011], [0027], [0042], claim 7) suggests aluminum in amounts as low as zero percent aluminum thereby overlapping the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Edick discloses subjecting the preform which must result from the first deforming processing to a second deforming process in an environment having a temperature between 150° C. and 300° C [0020], [0037] which is entirely within the claimed temperature range of greater than or equal to about 150                        
                            °
                        
                    C to less than or equal to about 450°C to form the magnesium-based alloy component [0020], [0037].  Edick discloses that the process mitigates crack formation [0075]; therefore, the component[0017], [0034] formed by the process disclosed by Edick [0020], [0037] would be expected to be substantially free of cracking.
Edick is silent with respect to the strain rate of the disclosed deforming processes.
Decker teaches a method of making a magnesium-based alloy component [0007], [0014-15]. Decker teaches subjecting the alloy to high strain deforming process following casting [0008-09], [0027-28]. Decker teaches processing a magnesium alloy comprising aluminum, zinc, manganese, samarium, rare earths, zirconium, or a mixture thereof [0014]. Decker teaches a strain rate of 0.1 to 50/s at a temperature range of 250-450                        
                            °
                        
                    C [0068]. Decker teaches that the deforming prepares the alloy microstructure for shaping processes [0066] and breaks up precipitate phases [0069].
Both Edick and Decker teach strain processing magnesium alloys comprising aluminum, manganese, zinc, and rare earth elements at overlapping temperatures. The deforming processes disclosed by Edick [0020], [0037] must occur at some strain rate. Edick discloses that the purpose of the deforming is to refine the microstructure [0061], [0088].
It would have been obvious for one of ordinary skill in the art to conduct both the first and second deforming processes disclosed by Edick [0017], [0034] at a strain rate of 0.1 to 50/s because Decker teaches that a strain rate of 0.1 to 50/s achieves the goal of refining the microstructure of magnesium alloys at overlapping temperatures [0068] which is the goal Edick sets forth for the deforming steps. A range of 0.1 to 50/s overlaps both the strain rate range presently claimed for the first deforming process and the second deforming process. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) and 2144.05(II).	
Regarding claim 2, Edick discloses that the preform (magnesium alloy following a deforming process) comprises one or more intermetallic species (intermetallic phases) [0021], [0028], [0061-62]. Edick discloses intermetallic phases comprising  intermetallic phases including aluminum, zinc, manganese, or a combination thereof [0028]. A phase including a combination of aluminum and manganese is an AlMn phase.  
Regarding claim 3, Edick discloses that the deforming process is equal-channel, high-strain process [0019-20], [0087] which Edick identifies as a type of extrusion [0088].
Regarding claim 4, Edick does not disclose the claimed modes of deforming as the mechanism of the second deforming process. Edick does disclose that the alloy is capable of being rolled or forged [0061], [0085-86]. Decker teaches that rolling [0029], forging [0031], or flow forming [0032] processes are all capable of imparting the taught high strain rate, and Decker presents the rolling, forging and flow forming as an alternative to high strain extrusion [0029-32] which is the mode of deforming disclosed by Edick [0019-20], [0087-88]. The combination of Edick in view of Decker as applied to claim 1 above contains a method which differs from the claimed process by the substitution of some known step with other steps. In view of Decker, rolling, forging, and flow forming and their functions are known in the art for high strain deforming of magnesium alloys [0029], [0031-32], and Decker teaches such processes as alternatives to high strain deforming by extrusion [0029-32]. One of ordinary skill in the art would have regarded the second deforming processing of forging, rolling or flow forming at the strain rate taught by Decker [0068] as an obvious substitution of a  known step for the high strain extrusion disclosed by Edick [0019-20], [0087-88] to achieve the predictable result of applying the strain rate taught by Decker [0068] to refine microstructure phases  as taught by Decker [0069]. See MPEP 2143(I)(B) and 2144.06(II).
Regarding claim 5, Edick discloses prior to the deforming processes, heat treating the casting to both homogenize the magnesium-based alloy and form thermally-stable refined precipitates (establish a homogeneous distribution of the one or more high-melting-temperature elements [0046], [0061], [0080], [0083-84], Fig. 2).
Regarding claim 6, Edick discloses that the deforming process and therefore the preform comprises plurality of grains (first phase magnesium rich grains) [0064] having a size of less than or equal to 10 microns and intermetallic grains with a size of 3 microns or less [0006], [0021], [0041]. Edick identifies grains as a matrix phase [0084]. Ranges for grain sizes disclosed by Edick overlap both the claimed matrix and coarse grain sizes. Edick discloses that the grains within the alloy are dynamically recrystallized [0089].  Edick is silent on the distribution of grain size among coarse and matrix grains; however, grain size distribution is a material property of the alloy component that is inseparable from the chemical composition of and process of making the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the processing steps disclosed by Edick [0020], [0037], the parameter ranges disclosed by Edick [0020], [0037] and Decker [0068], the fact that both Edick [0061], [0088] and Decker [0066], [0069] disclose deforming processing to control microstructure distribution, in view of the overlapping/encompassing grain size ranges that Edick does disclose [0006], [0021], [0041], the combination of Edick in view of Decker as applied above establishes a sound basis that the grain size distribution resulting from the process of Edick in view of Decker as applied above, would overlap the distribution claimed in present claim 6.
Regarding claim 7, Edick discloses the magnesium-based alloy comprising a plurality of domains comprising thermally-stable refined intermetallic species  plurality of high-melting-temperature intermetallic phases) distributed in a matrix (magnesium-rich first-phase grains) [0062], wherein the matrix undergoes dynamic recrystallization during the treating to form refined grains [0061], [0088-89], while dynamic recrystallization in the plurality of domains is minimized or prevented (High-melting-temperature intermetallic phases resist manipulation by solid-state processing [0061]).
Regarding claim 8, Edick discloses a heat treatment after the second deforming process between 150°C and 300°C (final annealing step) [0095]. Edick is silent on the duration of the final annealing, but Decker teaches a final heat treatment  between about 130                        
                            °
                        
                     C and 170                        
                            °
                        
                    C for 1-16 hours (claim 7). The silence of the Edick reference with respect to final heat treatment duration establishes Edick as ready for improvement with respect to heat treatment time. It would have been obvious for one of ordinary skill in the art to apply the known heat treatment duration for final heat treatment taught by Decker of 1-16 hours to the final heat treatment disclosed by Edick [095] to achieve the predictable result of performing an effective final heat treatment on a magnesium alloy which has been subjected to deforming processing. The duration of 1-16 hours overlaps the claimed duration, Edick discloses that the annealing preserves the microstructure of the alloy component [0095] thereby enhancing some mechanical property to some extent. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edick (US20160263288) in view of Decker (US 20120305145) as applied to claim 1 above, and further in view of Luo (US 20110286880).
Edick does not disclose any of the specific components recited in claim 9.
Luo teaches making magnesium based alloys components [0004], the magnesium based alloy comprising aluminum and rare earth elements [0004], [0027-28]. Luo teaches that for structural automotive applications such as instrument panel beams, steering systems, and radiator support, where crashworthiness is important magnesium alloys comprising aluminum and manganese offer unique advantages due to their higher ductility and higher impact strength compared to die cast magnesium alloy or aluminum alloy, but at the expense of strength [0003]. Luo identifies engine components and wheels as structural components formed from a magnesium alloy [0004], [0026].
Edick in view of Decker as applied to claim 1 above discloses a similar process to that recited in claim 9. Edick attains a magnesium alloy component with a  yield strength between 150 MPa and 350 MPa, an ultimate tensile strength of between 250 MPa and 400 MPa [0014], [0030] while maintaining improved ductility as compared to similar alloys [0047]. Luo teaches improvements in strength as design incentive/market force for magnesium alloys for structural automotive components including wheels and engine components [0003-04], [0026]. Of the examples disclosed by Luo, the maximum yield strength is 124 MPa, and the maximum ultimate tensile strength is 161.3 MPa (Table II) which are less than entire ranges which Edick discloses for yield strength and ultimate tensile strength respectively [0014], [0030]. In view of the improvements in mechanical properties taught by Luo [0003-04], [0026] and exceeded by Edick [0014], [0030], it would have been obvious for one of ordinary skill in the art to apply the known work in the field of endeavor disclosed by Edick in view of Decker, as applied to claim 1 above, to the field of forming magnesium-based alloy components in to engine components or wheels taught by Luo [0003-04], [0026]. See MPEP 2143(I)(F).

Claim(s) 10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP4632949B2) in view of Oishi (US 20060130947) and Edick (US20160263288). References to Sakai are directed to the examiner-supplied English language translation.
Regarding claim 10 Sakai discloses a method of making a magnesium-based alloy component (lines 14-15). Sakai discloses treating a magnesium-based alloy to a cold deforming process (strain in the Y direction) in an environment having a temperature of 400-600 K (127                        
                            °
                        
                    C to 327                        
                            °
                        
                    C) (lines 63-68) which overlaps the claimed temperature range less than or equal to about 200°C. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). A significant deforming process would necessarily result in an intermediate product which meets the broadest reasonable interpretation of a preform. Sakai identifies the magnesium-based alloy as an AZ31 alloy (line 92, claim 12), and Sakai discloses that AZ31 alloys have a composition comprising 3% aluminum and 1% zinc and the identification of AZ31 as a magnesium alloy indicates a balance of magnesium (lines 92-93, claim 12). The amounts of aluminum, zinc, and magnesium disclosed by Sakai (lines 92-93) meet the claimed amounts for aluminum, zinc, and magnesium. Sakai discloses subjecting the preform to a second deforming process (strain is applied from the Z-axis direction) in an environment having a temperature of greater than or equal to about 300 K to 500 K (27                        
                            °
                        
                    C to 227                        
                            °
                        
                    C) (lines 70-75) which overlaps the claimed temperature range. Sakai discloses the strain rate in the deforming step is 0.01-10/s (The condition of the strain is the same as that in step 3- 1 lines 75-76; Sakai discloses strain conditions for step 3-1 in lines 58-61). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).  of Sakai discloses that the process results in improved strength and elongation (lines 80-84) which appears to be the metric by which the present disclosure evaluates “substantially” free of cracking (see paragraph [0059].
Sakai does not disclose the manganese content of the disclosed AZ31 alloy, and Sakai does not disclose the feed material is a casting. 
Oishi teaches a method of making a magnesium-based alloy component [0001]. Oishi teaches deforming a magnesium-based alloy followed by an annealing [0017]. Oishi teaches applying the process to an AZ31 alloy which comprises 0.15 to 0.5% by weight manganese [0034]. Oishi teaches that the alloy is a casting [0033].
Both Saiki and Oishi teach processes for deforming AZ31 magnesium alloys. In view of Oishi’s teachings that an AZ31 alloy comprises 0.15 to 0.5% by weight manganese [0034], it would have been obvious for one of ordinary skill in the art that the AZ31 alloy disclosed by Saiki (lines 92-93, claim 12) comprises 0.15 to 0.5% by weight manganese  which overlaps the claimed range for manganese. It would have been necessary to form a starting magnesium based alloy (lines 92-93) through some process; therefore, it would have been obvious for one of ordinary skill in the art to add the step of casting the magnesium-based alloy, which Oishi teaches as effective for forming magnesium -based alloys to be subjected to a deforming process [0017] [0033] to yield the predictable result of casting an AZ31 magnesium-based alloy. See MPEP 2143(I)(A).
Sakai in view of Oishi does not disclose annealing intermediate of deforming steps.
Edick teaches a method of making a magnesium-based alloy component [0002], [0017], [0034]. Edick treating a casting comprising a magnesium-based alloy [0017] to  first and second deforming processes [0020], [0037]. Edick teaches intermediate annealing between deforming processes in order to preserve microstructure formed from the deforming processing [0095].
Both Saiki in view of Oishi and Edick teach deforming magnesium alloys in multiple deforming processes. Saiki discloses that the disclosed deforming process results in advantageous mechanical properties due to the microstructure effect of  refined grains (lines 80-82).
It would have been obvious to one off ordinary skill in the art to subject the magnesium alloy in the process disclosed by Saiki to an annealing step between the deforming processes disclosed by Saiki (lines 58-75) because Saiki discloses that the purpose of the deforming process is to impart a favorable microstructure (liens 80-82); Edick teaches that annealing intermediate of deforming processes retains microstructure effects in a deformed magnesium alloy [0095], and one of ordinary skill in the art would have been motivated to retain the results of the microstructure disclosed by Saiki (lines 80-82).
Regarding claims 12 and 13, Saiki does not disclose prior heat treatment to either homogenize or form thermally stable refined precipitates, but Edick teaches prior to the deforming treating process, heat treating the casting to both homogenize the magnesium-based alloy and form thermally-stable refined precipitates (establish a homogeneous distribution of the one or more high-melting-temperature elements [0046], [0061], [0080], [0083-84], Fig. 2). Edick teaches that the prior heat treatments distribute high-melting temperature elements which are refined in the deforming processing [0080-81]. Edick teaches that the precipitates (intermetallic phases) formed by the  high-melting-temperature elements which  remain within the alloy can cause early component failure if not properly distributed and refined [0061].
It would have been obvious for one of ordinary skill in the art to subject the magnesium based alloy in the process disclosed by Saiki in view of Oishi and Edick as applied above to a preliminary heat treatment taught by Edick [0046], [0061], [0080-85] in order to avoid the deleterious effects of the unrefined high-melting-temperature precipitates that would form in processing a magnesium-based alloy component taught by Edick [0061]. The high-melting-temperature intermetallic phases formed and distributed in the heat treating taught by Edick [0046], [0061], [0080-84] meet the claimed magnesium-based alloy comprising a plurality of domains comprising thermally-stable refined precipitates distributed in a matrix. Edick discloses that the matrix undergoes some degree of recrystallization during the annealing of the treating to form refined grains [0095] which as it occurs during annealing is a static recrystallization. Edick discloses that the high-melting-temperature phases are stable during the treating [0061] thereby teaching static crystallization in the plurality of domains is minimized or prevented to some extent.
Regarding claim 15, Edick teaches that the magnesium alloy following a deforming process comprises one or more intermetallic species (intermetallic phases) [0021], [0028], [0061-62], and Edick teaches that the intermetallic phases comprise  intermetallic phases including aluminum, zinc, manganese, or a combination thereof [0028]. A phase including a combination of aluminum and manganese is an AlMn phase.  Considering Edick suggests that a magnesium alloy comprising aluminum, zinc and manganese comprises AlMn precipitates following a deforming process, it would have been obvious to tone of ordinary skill in the art that the magnesium alloy comprising aluminum, zinc, and manganese in the process disclosed by Sakai in view of Oishi and Edick as applied above comprises some amount of an AlMn precipitate.

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP4632949B2) in view of Oishi (US 20060130947) and Edick (US20160263288) as applied to claim 10 above, and further in view of Decker (US 20120305145).
Regarding claim 11, Sakai does not disclose the claimed modes of deforming as the mechanism of the second deforming process. 
Decker teaches a method of making a magnesium-based alloy component [0007], [0014-15]. Decker teaches subjecting the alloy to high strain deforming process following casting [0008-09], [0027-28]. Decker teaches processing a magnesium alloy comprising aluminum, zinc, manganese, samarium, rare earths, zirconium, or a mixture thereof [0014]. Decker teaches a strain rate of 0.1 to 50/s [0068]. Decker teaches that the deforming prepares the alloy microstructure for shaping processes [0066] and breaks up precipitate phases [0069]. Decker teaches that rolling [0029], forging [0031], or flow forming [0032] processes are all capable of imparting the taught high strain rate. 
Both Sakai in view off Oishi and Edick as applied to claim 10 above and Decker teach deforming a magnesium based alloy component comprising aluminum, zinc, and manganese at overlapping strain rates.
The combination of Sakai in view of Oishi and Edick as applied to claim 10 above contains a method which differs from the claimed process by the substitution of some known step with other steps. In view of Decker, rolling, forging, and flow forming and their functions are known in the art for high strain deforming of magnesium alloys [0029], [0031-32]. One of ordinary skill in the art would have regarded the second deforming processing of forging, rolling or flow forming at the strain rate taught by Decker [0068] as an obvious substitution of a  known step for the deforming processing disclosed by Sakai (lines 58-75) to achieve the predictable result of applying a strain rate known in the art to a magnesium-based alloy component to refine microstructure phases  as taught by Decker [0069]. See MPEP 2143(I)(B).
Regarding claim 14, Edick discloses a heat treatment after the second deforming process between 150°C and 300°C (final annealing step) to preserve microstructure, in addition to the intermediate annealing to preserve microstructure [0095].  It would have been obvious to one off ordinary skill in the art to subject the magnesium alloy in the process disclosed by Saiki in view of Oishi and Edick as applied above to an annealing step between the deforming processes disclosed by Saiki (lines 58-75) because Saiki discloses that the purpose of the deforming process is to impart a favorable microstructure (liens 80-82); Edick teaches that final annealing, in addition to the intermediate annealing, retains microstructure effects in a deformed magnesium alloy [0095], and one of ordinary skill in the art would have been motivated to retain the results of the microstructure disclosed by Saiki (lines 80-82).
Edick is silent on the duration of the final annealing, but Decker teaches a final heat treatment  between about 130                        
                            °
                        
                     C and 170                        
                            °
                        
                    C for 1-16 hours (claim 7). The silence of the Edick reference with respect to final heat treatment duration, as applied to render obvious a final annealing above, establishes Saiki in view of Oishi and Edick as ready for improvement with respect to heat treatment duration. It would have been obvious for one of ordinary skill in the art to apply the known heat treatment duration for final heat treatment taught by Decker of 1-16 hours to the final heat treatment taught by Edick [0095] to achieve the predictable result of performing an effective final heat treatment on a magnesium alloy which has been subjected to deforming processing. The duration of 1-16 hours overlaps the claimed duration, Edick teaches that the annealing preserves the microstructure of the alloy component [0095] thereby enhancing some mechanical property to some extent. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP4632949B2) in view of Oishi (US 20060130947) and Edick (US20160263288) as applied to claim 10 above, and further in view of Luo (US 20110286880).
Sakai in view of Oishi and Edick does not disclose any of the specific components recited in claim 16.
Luo teaches making magnesium based alloys components [0004], the magnesium based alloy comprising aluminum and rare earth elements [0004], [0027-28]. Luo teaches that for structural automotive applications such as instrument panel beams, steering systems, and radiator support, where crashworthiness is important magnesium alloys comprising aluminum and manganese offer unique advantages due to their higher ductility and higher impact strength compared to die cast magnesium alloy or aluminum alloy, but at the expense of strength [0003]. Luo identifies engine components and wheels as structural components formed from a magnesium alloy [0004], [0026].
Sakai in view of Oishi and Edick as applied to claim 10 above discloses a similar process to that recited in claim 16. Sakai discloses that the deforming process refines microstructure to attain high strength and elongation (lines 79-81). Oishi teaches a tensile strength of 220 MPa or higher [0032], and Edick attains a magnesium alloy component with a  yield strength between 150 MPa and 350 MPa, an ultimate tensile strength of between 250 MPa and 400 MPa [0014], [0030] while maintaining improved ductility as compared to similar alloys [0047]. Luo teaches improvements in strength as design incentive/market force for magnesium alloys for structural automotive components including wheels and engine components [0003-04], [0026]. Of the examples disclosed by Luo, the maximum yield strength is 124 MPa, and the maximum ultimate tensile strength is 161.3 MPa (Table II) which are below entire ranges which Oishi teaches for tensile strength [0032] and which Edick teaches for yield strength and ultimate tensile strength respectively [0014], [0030]. In view of the improvements in mechanical properties, taught by Luo [0003-04], [0026] and by Sakai (lines 79-81) in view of Oishi [0032] and Edick [0014], [0030], it would have been obvious for one of ordinary skill in the art to apply the known work in the field of endeavor disclosed by Sakai in view of Oishi and Edick, as applied to claim 10 above, to the field of forming magnesium-based alloy components in to engine components or wheels taught by Luo [0003-04], [0026]. See MPEP 2143(I)(F).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736